


Exhibit 10.1


sba.jpg [sba.jpg]
U.S. Small Business Administration
NOTE
 






PURSUANT TO THE STATE OF FLORIDA OFFICE OF THE GOVERNOR EXECUTIVE ORDER NUMBER
20-95 (COVID-19 EMERGENCY ORDER – DOCUMENTARY STAMPS FOR SBA LOANS) ISSUED ON
APRIL 6, 2020, EFFECTIVE ON APRIL 3, 2020, THE ASSESSMENT AND COLLECTION OF
TAXATION IMPOSED UNDER CHAPTER 201, FLORIDA STATUTES, IS SUSPENDED FOR ALL NOTES
AND OTHER WRITTEN OBLIGATIONS MADE PURSUANT TO TITLE I OF THE CARES ACT.
CONSEQUENTLY, THERE ARE NO DOCUMENTARY STAMP TAXES DUE UPON THIS NOTE.
SBA Loan #
92979370-03
SBA Loan Name
Paycheck Protection Program (“PPP”)
Date
4/18/2020
Loan Amount
$2,815,200.00
Interest Rate
One Percent (1.00%) per annum
Borrower
TRANSENTERIX SURGICAL, INC.
Operating Company
TRANSENTERIX SURGICAL, INC.
Lender
City National Bank of Florida, a national banking association



1.PROMISE TO PAY:
In return for the Loan, Borrower promises to pay to the order of Lender the
principal amount of the Loan Amount, interest on the unpaid balance, and all
other amounts required by this Note.
2.DEFINITIONS:
“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.
“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.
“Loan” means the loan evidenced by this Note.
“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or
anyone who pledges collateral.
“SBA” means the Small Business Administration, an Agency of the United States of
America.
SBA Form 147 (06/03/02) Version 4.1    Page 1



3.    PAYMENT TERMS:
Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:
Place for Payments: Borrower must make all payments to Lender at the office of
Lender at 100 S.E. 2nd Street, 13th Floor, Miami, Florida 33131, or at such
other place or in such other manner as Lender from time to time may designate in
writing to Borrower.
Maturity: This Note will mature two (2) years from date of first disbursement of
this loan (the “Maturity Date”).
Interest Rate: The interest rate on this Note is one percent (1.00%) per year
(the “Interest Rate”).
Initial Deferment Period: No payments are due on this loan for 6 months from the
date of first disbursement of this loan (the “Deferment Period”). The SBA may,
at its discretion, increase the Deferment Period for an additional 6 month
period, pursuant to the SBA’s authority under the CARES Act (as defined below),
and any and all rules, regulations, guidance and statutes promulgated
thereunder. Interest will continue to accrue during the Deferment Period.
Loan Forgiveness: Subject to compliance with all applicable provisions of the
CARES Act (as defined below) and any rules, regulations, guidance and statutes
promulgated thereunder, Borrower may apply to Lender for forgiveness of the
amount due on this Loan in an amount equal to the sum of the following costs
incurred by Borrower during the 8-week period beginning on the date of first
disbursement of this loan:
a.
Payroll costs

b.
Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

c.
Any payment on a covered rent obligation

d.
Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (as may be amended, modified or supplemented from time to time the
“CARES Act”) (P.L. 116-136), and any rules, regulations, guidance and statutes
promulgated thereunder. Not more than 25% of the amount forgiven can be
attributable to non-payroll costs.
Repayment Terms: The Interest Rate is fixed and will not be changed during the
life of the loan. Interest shall be calculated at the rate of 1/365 of the
annual rate of interest for each day that principal is outstanding (i.e.,
interest will accrue and be paid on the actual number of calendar days elapsed
from the date hereof based on a 365 day year).
The outstanding principal balance of this Note, as the same may exist from time
to time, shall bear interest at a fixed rate equal to the Interest Rate.
Beginning on the 10th day of the first month after the expiration of the
Deferment Period, the then outstanding principal balance of this Note shall be
repaid in equal monthly payments of principal and interest, to be fully
amortized over the remaining term of the Note, and shall be due and payable from
Borrower to Lender on the same calendar day of each successive month thereafter
(each of the foregoing payments shall be defined as a “Monthly Payment”), with
the final Monthly Payment for any partial month being due on the Maturity Date.
Lender will calculate the Monthly Payment Amount and provide written notice of
the Monthly Payment amount to Borrower after the expiration of the Deferment
Period. If any Monthly Payment due under this Note, or the Maturity Date,
becomes due and
SBA Form 147 (06/03/02) Version 4.1    Page 2



payable on a day other than a Business Day, such payment or Maturity Date shall
be extended to the next succeeding Business Day.
Lender will apply each installment payment first to pay interest accrued to the
day Lender received the payment, then to bring principal current, and will apply
any remaining balance to reduce principal.
Loan Prepayment: Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid principal balance at any time without notice.
If Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: a. Give Lender written notice; b. Pay all
accrued interest; and c. If the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date lender received the notice, less any interest accrued during the
21 days and paid under b. of this paragraph. If Borrower does not prepay within
30 days from the date Lender received the notice, Borrower must give Lender a
new notice.
Non-Recourse: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the Loan, except
to the extent that such shareholder, member or partner uses the Loan proceeds
for an unauthorized purpose.
4.    DEFAULT:
Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:
A.
Fails to do anything required by this Note and other Loan Documents;

B.
Defaults on any other loan with Lender;

C.
Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

D.
Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

E.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

F.
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower ’s ability to pay this Note;

G.
Fails to pay any taxes when due;

H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I.
Has a receiver or liquidator appointed for any part of their business or
property;

J.
Makes an assignment for the benefit of creditors;

K.
Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower ’s ability to pay this Note;

L.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender ’s prior written consent; or

M.
Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower ’s ability to pay this Note.

SBA Form 147 (06/03/02) Version 4.1    Page 3



5.    LENDER ’S RIGHTS IF THERE IS A DEFAULT:
Without notice or demand and without giving up any of its rights, Lender may:
A.
Require immediate payment of all amounts owing under this Note;

B.
Collect all amounts owing from any Borrower or Guarantor;

C.
File suit and obtain judgment;

D.
Take possession of any Collateral; or

E.
Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without

advertisement.
6.    LENDER ’S GENERAL POWERS:
Without notice and without Borrower ’s consent, Lender may:
A.
Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

B.
Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney ’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C.
Release anyone obligated to pay this Note;

D.
Compromise, release, renew, extend or substitute any of the Collateral; and

E.
Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

7.    WHEN FEDERAL LAW APPLIES:
When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.
8.    SUCCESSORS AND ASSIGNS:
Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.
9.    GENERAL PROVISIONS:
A.
All individuals and entities signing this Note are jointly and severally liable.

B.
Borrower waives all suretyship defenses.

SBA Form 147 (06/03/02) Version 4.1    Page 4



C.
Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender ’s liens
on Collateral.

D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.
If any part of this Note is unenforceable, all other parts remain in effect.

G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired

10.    STATE SPECIFIC PROVISIONS:
A.
Business Day Definition. A “Business Day” is each day except Saturdays, Sundays,
Federal Reserve Bank established holidays, or any day which by order or decree
Lender is closed.

B.
Set Off Rights. Borrower consents to Lender’s right of set off under Florida
law.

C.
Rights and Remedies of Lender; No Waiver. Lender shall be entitled to pursue any
and all rights and remedies provided by applicable law and/or under the terms of
this Note, all of which shall be cumulative and may be exercised successively or
concurrently. Lender’s delay in exercising or failure to exercise any rights or
remedies to which Lender may be entitled to pursue upon the occurrence of a
Default shall not constitute a waiver of any of Lender’s rights or remedies with
respect to that or any subsequent default, whether of the same or a different
nature, nor shall any single or partial exercise of any right or remedy by
Lender preclude any other or further exercise of that or any other right or
remedy. No waiver of any right or remedy by Lender shall be effective unless
made in writing and signed by Lender, nor shall any waiver on one occasion apply
to any future occasion, but shall be effective only with respect to the specific
occasion addressed in that signed writing by Lender.

D.
Attorney Fees. If a Default occurs and this Note is placed by Lender in the
hands of an attorney for collection or is collected through any legal
proceeding, Borrower promises to pay Lender’s costs, fees, expenses,
disbursements and reasonable attorney and paralegal fees incurred in connection
therewith, regardless of whether suit is filed, both before and during trial,
and including but not limited to all such fees, costs and expenses incurred in
any administrative, appellate, bankruptcy, collection, insolvency, or post
judgment proceedings.

E.
Choice of Law and Venue. Subject to Section 7 of this Note, this Note shall be
governed by the laws of the State of Florida, and the United States of America,
whichever the context may require or permit. Borrower agrees that proper venue
for any action that may be brought under this Note shall be in Miami-Dade
County, Florida, or in the county where Borrower’s principal place of business
is located, at Lender’s option. Should Lender institute any action under this
Note, Borrower hereby submits itself to the jurisdiction of any federal or state
court where Lender files such civil action. Nothing contained in this Note,
however, shall be deemed to constitute, or to imply the existence of, any
agreement by Lender to bring any such action only

SBA Form 147 (06/03/02) Version 4.1    Page 5



in said courts or to restrict in any way any of Lender’s remedies or rights to
enforce the terms of this Note as, when and where Lender shall deem appropriate,
in its sole discretion.
F.
Notices. All notices, requests, instructions, demands, consents, authorizations
or other communications hereunder between the parties will be in writing and
will be deemed to have been duly delivered and received if: (1) delivered in
person with return receipt requested or by courier (e.g., include but are not
limited to FedEx, DHL, UPS, etc.); (2) delivered by facsimile or e-mail with
acknowledgement returned promptly thereafter by facsimile or e-mail; and (3) if
mailed by U.S. mail – then by certified, return receipt requested to the address
set forth in this Addendum or to such other address as a party may specify in
writing. Notice shall be effective upon receipt except for notice via email,
which shall be effective only when the recipient, by return email or notice
delivered by other method provided for in this paragraph, acknowledges having
received that email (with an automatic “read receipt” or similar notice not
constituting an acknowledgement of an email receipt for purposes of this
paragraph).

G.
Transfer of Loan. Lender may, at any time, sell, transfer, or assign the Note,
and any or all servicing rights with respect thereto, in whole but not in part,
or grant participations therein. Lender may forward to each purchaser,
transferee, assignee, servicer or participant all documents and information
which Lender now has or may hereafter acquire relating to Borrower in connection
therewith as Lender determines necessary within Lender’s discretion.

H.
Authority to Execute Loan Documents. The individual(s) executing this Note on
behalf of Borrower represents to Lender that he and/or she has been duly
authorized under the Borrower’s organizational documents and Florida law by
either (i) the Board of Directors of the Borrower if the Borrower is a
corporation; or (ii) the required Manager(s) of the Borrower if the Borrower is
a “manager managed” limited liability company; or (iii) the required Managing
Member(s) of the Borrower if the Borrower is a “member managed” limited
liability company; or (iv) the General Partner of the Borrower if the Borrower
is a general partnership; or (v) the General Partner of the Borrower if the
Borrower is a limited liability limited partnership to make, execute and deliver
this Note and all other Loan Documents in his and/or her capacities as set forth
in their respective signature block(s) below. The undersigned represent(s) that
the Borrower’s acceptance of this Loan and the execution of all the Loan
Documents have all been duly authorized, and that all the Loan Documents are
legally binding upon Borrower.

I.
Maintenance of Deposit Accounts. Borrower shall maintain a deposit account with
Lender during the life of the Loan (the “Deposit Account”). Borrower
acknowledges that the proceeds of the Loan shall be deposited by Bank into the
Deposit Account.

J.
Direct Debit. If all or any part of the Loan is not forgiven, Borrower agrees
that Lender may debit the Deposit Account for any Monthly Payment due hereunder
if the payment is not timely made by Borrower.

K.
Miscellaneous. Time shall be of the essence with respect to the terms of this
Note. Whenever used in this Note and unless the context otherwise requires,
words in the singular include the plural, words in the plural include the
singular, and pronouns of any gender include the other genders. Captions and
paragraph headings in this Note are for convenience only and shall not affect
its interpretation.

L.
WAIVER OF TRIAL BY JURY. BORROWER HEREBY, AND LENDER BY ITS ACCEPTANCE OF THIS
NOTE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY

SBA Form 147 (06/03/02) Version 4.1    Page 6






JURY IN RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE AND ALL LOAN DOCUMENTS AND OTHER AGREEMENTS EXECUTED OR CONTEMPLATED
TO BE EXECUTED IN CONNECTION WITH THE LOAN, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY, WHETHER IN CONNECTION WITH THE
MAKING OF THE LOAN, COLLECTION OF THE LOAN, OR OTHERWISE. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER MAKING THE LOAN EVIDENCED BY THIS NOTE.
M.    Electronic Signatures. Borrower and Lender agree to conduct any
transaction, use any service, system, product, or enter into any required
agreement of Lender (hereinafter each, individually or collectively, the
“Electronic Transactions”) via established and commercially accepted electronic
commerce applications or methods, with the parties employing appropriate
security procedures with respect to the same. The parties agree that the
electronic signatures appearing on any of the Electronic Transactions authorized
by this Note shall have the same force in law as handwritten signatures for the
purpose of validity, enforceability, and admissibility. Records of all such
Electronic Transactions electronically signed relating to this Note shall be
made available by the parties to one another, consistent with their respective
data storage / retention policies / procedures, and, as such, are available to
each other. The parties further agree that all Electronic Transactions
authorized pursuant to this paragraph shall have the full force and effect of
law. The parties agree that to the extent not covered by this paragraph, Florida
statutes relating to Electronic Commerce (Chapter 668) or the Electronic
Signatures in Global and National Commerce Act (15 USCS §§ 7001 et seq.), as may
be amended from time to time or any successor legislation, shall apply to the
conduct described herein.
[Signature Page Follows]



SBA Form 147 (06/03/02) Version 4.1    Page 7






11.    BORROWER’S NAME(S) AND SIGNATURES:
By signing below, each individual or entity becomes obligated under this Note as
Borrower.
Executed on April 19, 2020.
Borrower:
Name of Borrower: TRANSENTERIX SURGICAL, INC.
Signature:  /s/ Brett Farabaugh                               
Name of Signatory: BRETT FARABAUGH
Title of Signatory: Authorized Representative of Borrower



SBA Form 147 (06/03/02) Version 4.1    Page 8


